DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 15, 2022 has been entered.  Claims 1-3, 5-7, 9-12 remain pending in the application.  Claims 4 and 8 are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a2) as being anticipated by Hoshuyama et al. (JP2014019219A, hereinafter “Hoshuyama”).
Regarding claim 1, Hoshuyama discloses a vehicle rear structure (V; Figs. 2-5), comprising: a back frame (1/2/3/4; Figs. 1-6, Paragraph 22) having a top portion (4; Figs. 2-3, Paragraph 22), a bottom portion (8/18/19; Figs. 4 and 7, Paragraphs 1-3, and 40), a pair of side portions (30; Fig. 5, Paragraphs 30-31), and a pair of upper corners (33; Figs. 3, 5, Paragraphs 41-42) located on both ends of the top portion, respectively, to define a back opening (5; Figs. 1-6, Paragraph 40); and a first reinforcing member (33a-c; Fig. 5) extending from each upper corner along a corresponding side portion, a second reinforcing member (13; Fig. 5) extending from the first reinforcing member toward a bottom of a vehicle body (Figs. 3, 5-6); a rear roof rail (21; Figs. 5-6, Paragraphs 33-34) defining the top portion of the back frame; and a roof reinforcing member (22; Figs. 5-6) connected to an end portion of the rear roof rail, wherein the first reinforcing member has a flange (Figs. 5-6 and Labeled Figure A below) configured to be connected to a corresponding upper corner, wherein the flange of the first reinforcing member is overlapped and joined to at least a portion of the roof reinforcing member, wherein the first reinforcing member includes a reinforcing bead extending (bead 33a extends vertically downward past the corner of the frame; Figs. 5-6) along the corresponding side portion of the back frame and a peripheral flange (33b; Figs. 5-6) extending along an edge of the reinforcing bead, and wherein the peripheral flange is configured to be connected to the corresponding side portion of the back frame (Fig. 6), and wherein the second reinforcing member is connected to the first reinforcing member to intersect at a predetermined angle (13 connects to 33 on Figs 3, 5-6 and intersect at a predetermined angle shown in Fig. 5).
Regarding claim 2, Hoshuyama discloses the vehicle rear structure according to claim 1, wherein the reinforcing bead (33a; Fig. 8) is configured in a way that the reinforcing bead  protrudes from the peripheral flange (33b; Fig. 8), and wherein the reinforcing bead has a closed cavity (14; Fig. 8, Paragraph 43).  
Regarding claim 3, Hoshuyama discloses the vehicle rear structure according to claim 2, wherein the reinforcing bead (33a) extends from the flange (Figs. 5-6), and wherein the first reinforcing member has a closure wall closing a bottom end of the reinforcing bead (Fig. 8).
Regarding claim 5, Hoshuyama discloses the vehicle rear structure according to claim 1, wherein a length of the reinforcing bead (33b) is half of a height of the back opening (see Figs. 5-6 where 33 is half of a height of the back opening and including 33b).  
Regarding claim 6, Hoshuyama discloses the vehicle rear structure according to claim 1, wherein the first reinforcing member has an L-shape (33; Figs. 5-6).
Regarding claim 7, Hoshuyama discloses the vehicle rear structure according to clam 1, wherein the first reinforcing member (33; Figs. 5-6) has an extension flange (33c; Figs. 5-6) tightly contacting and connected to a portion of the side structure (11(15/16) and 13; Figs. 2 and 5-6, Paragraph 26) of a vehicle body, and wherein the extension flange (33c) is connected to the reinforcing bead (33b; Figs. 5-6 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshuyama.
Regarding claim 5, Hoshuyama discloses the vehicle rear structure according to claim 1, wherein a length of the reinforcing bead is half of a height of 10the back opening.  The length of the reinforcing bead compared to the back opening is not patently distinct.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshuyama in view of (Andou et al. US7866738, hereinafter “Andou”).
Regarding claim 9, Hoshuyama discloses the vehicle rear structure according to claim 1, wherein the second reinforcing member (13; Figs. 5-6) extends from the first reinforcing member (33; Figs. 5-6) towards a wheel house (8; Figs. 3 and 6) of a side structure (17; Fig. 3, Paragraph 26, 41) of the vehicle body.  However, the second reinforcing member in Hoshuyama does not extend all the way to the wheel house.  
In claim 9, Andou teaches the second reinforcing member (3B; Figs. 1-2, Col. 2 lines 48-51) extends from the first reinforcing member (3A) to a wheel house (2; Fig. 1, Col. 2 lines 44-51) of a side structure (2A/2B, Figs. 1-2, Col. 2 lines 44-51) of the vehicle body.
Regarding claim 10, Hoshuyama in view of Andou discloses the vehicle rear structure according to claim 9 and the second reinforcing member. 
In claim 10, Andou continues to teach wherein the second reinforcing member has: 10an upper flange connected to the first reinforcing member; and a lower flange connected to the wheel house (upper flange and lower flange can be seen on 3B at Figure 2 to connect 3B to 3A and 2).
Regarding claim 11, Hoshuyama in view of Andou discloses the vehicle rear structure according to claim 10, and further teaches wherein the first reinforcing member further includes a matching flange (3B connects to 3A at the window; Fig. 1) connected to at least a portion of an opening frame (window frame shown on Fig. 1) of a quarter inner panel (Fig. 3) in the side structure of the vehicle body, and the opening frame defines a quarter opening (window frame shown on Fig. 1) of the quarter 20inner panel.
Regarding claim 12, Hoshuyama in view of Andou discloses the vehicle rear structure according to claim 11, and further teaches the upper flange (upper flange and lower flange can be seen on 3B at Figure 2 to connect 3B to 3A and 2) of the second reinforcing member is connected to the first reinforcing member (See Figs. 1-3 for the connection of the first reinforcing member and second reinforcing member) and the opening frame 25of the quarter inner panel.
For claims 9-12, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle rear structure of Hoshuyama by adding upper/lower/matches flanges to a second reinforcing member to intersect the first reinforcing member and to extending to the wheel house and side structure of the vehicle as taught by Andou.  Doing so, provides a vehicle body structure capable of securing strength and rigidity of a vehicle body structural member, and of securing a sufficiently large area/space for each of parts/equipment to be arranged in a vicinity of the vehicle body structural member (Col. 1 lines 27-31).

    PNG
    media_image1.png
    598
    812
    media_image1.png
    Greyscale

Figure A (taken from Hoshuyama, Fig. 5)
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.  Hoshuyama discloses the amendments of claim 1 presented in the Amendments filed August 15, 2022, and including the intersection of a predetermined angle as shown in Figure A.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kiyoshita et al. (US20200269926A1) teaches a vehicle rear body structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/J.E.H./Examiner, Art Unit 3612      
                                                                                                                                                                                                  /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612